Citation Nr: 1107228	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-47 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for chronic headaches.

2. Entitlement to service connection for a heart disorder, to 
include as due to herbicide exposure.

3. Entitlement to an initial disability rating greater than 50 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active 
duty from December 1968 to December 1970, including service in 
the Republic of Vietnam for which he earned a Purple Heart and 
the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for chronic headaches 
and a heart disorder and granted service connection for PTSD, 
assigning a 30 percent disability rating effective August 14, 
2006, the date of the claim.  

A subsequent rating decision in August 2009 granted an increased 
disability rating of 50 percent for PTSD, also effective August 
14, 2006.  The Veteran continued his appeal as to the assigned 
rating.  The Veteran's appeal for a higher rating remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding has been associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the October 2010 Travel Board hearing and in 
correspondence submitted afterward the Veteran indicated that he 
wished to withdraw his appeal concerning the issue of entitlement 
to service connection for chronic headaches.

2.  The Veteran had service in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  The Veteran has been diagnosed with ischemic heart disease.

4.  Throughout the appeals period, the Veteran's PTSD has been 
manifested by deficiencies in most areas such as work, family 
relations, thinking, and mood, impaired impulse control, 
difficulty adapting to stressful circumstances, and the inability 
to maintain effective relationships.  Total social and 
occupational impairment due to gross impairment in thought 
processes, delusions, hallucinations, grossly inappropriate 
behavior, danger of hurting himself or others, inability to 
perform activities of daily living, disorientation, and extreme 
memory loss have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for chronic headaches.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A heart disorder is presumed to have been incurred during 
active military service due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  

3.  The criteria for an initial 70 percent disability rating, and 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a heart 
disorder is related to his service with the United States Army 
from December 1968 to December 1970.  Specifically, the Veteran 
argues that he is entitlement to presumptive service connection 
for ischemic heart disease due to his presumed exposure to 
herbicides during his Vietnam service.  The Veteran also asserts 
that his service-connected PTSD is more disabling than currently 
evaluated.  

1.	 Chronic headaches

During the October 2010 Board hearing and in a written statement 
filed subsequent to the hearing, the Veteran withdrew from his 
appeal the issue of entitlement to service connection for chronic 
headaches.  A substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  Withdrawal of 
a substantive appeal may be made by the Veteran.  38 C.F.R. § 
20.204.  As there remains no allegation of error of fact or law 
for appellate consideration with respect to this claim, the Board 
does not have appellate jurisdiction to review it.  38 U.S.C.A. § 
7105.

2.	 Heart disorder

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The governing law provides that a "Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  

Furthermore, VA regulations provide that, if a Veteran was 
exposed to an herbicide agent during active service, presumptive 
service connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with chloracne; 
Type II diabetes mellitus; Hodgkin's disease; Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina); all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Parkinson's disease; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) if manifest to a compensable degree at any time 
after service separation, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e). 

As above, the Veteran had service in the Republic of Vietnam and 
is therefore presumed to have been exposed to herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116(f).  

In addition, the record shows that a VA examination in August 
2010 determined that the Veteran had a diagnosis of ischemic 
heart disease, to include coronary artery disease.  Thus, under 
38 C.F.R. § 3.309(e), service connection on a presumptive basis 
for ischemic heart disability is warranted so long as the disease 
is manifest to a compensable degree, i.e., at least 10 percent, 
at any time after service separation. 

With respect to whether the Veteran's ischemic heart disability 
manifested to a degree of 10 percent or more at any time after 
service, the Board observes that such disabilities are rated 
under 38 C.F.R. § 4.104, Diagnostic Codes 7000 through 7020 which 
provide a 10 percent disability rating when the medical evidence 
shows workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when continuous medication is 
required.    

While there is extensive evidence of record with regard to the 
Veteran's myriad heart problems, there has been little 
development on the question of ischemic heart disease.  However, 
the August 2010 VA examination noted that the Veteran's exercise 
tolerance was reported to be 7 METs and that an EKG 
(electrocardiogram) showed left axis deviation with left 
ventricular hypertrophy and ejection fraction of 55 percent.    

Thus, the evidence of record shows that the Veteran's ischemic 
heart disease has manifested to a degree of 10 percent or more 
under the applicable Diagnostic Code.  Service connection under 
the presumptive regulations is therefore warranted.  38 C.F.R. 
§§ 3.307, 3.309

3.	 PTSD

A review of the record shows that the Veteran began experiencing 
psychiatric problems as early as November 2004.  In November 2005 
the Veteran scored a 3/4 on PTSD screening.  The Veteran submitted 
a claim for service connection for PTSD in August 2006.  By 
rating decision dated in January 2008 the RO granted service 
connection for PTSD and assigned an initial 30 percent disability 
rating effective August 14, 2006, the date of the claim.  
Subsequently, by rating decision dated in August 2009 the RO 
increased the disability rating from 30 percent to 50 percent, 
also effective August 14, 2006. 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is currently evaluated as 50 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under DC 9411, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in 
examinations reports regarding Veterans' psychiatric 
disabilities.   

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes VA psychiatric examinations dated in 
September 2006 and December 2008.  Also of record are VA 
outpatient treatment records dated through June 2010.  

On September 2006 VA examination, the Veteran reported trouble 
staying asleep, occasional nightmares about combat, and would 
wake up sweating and anxious.  He also reported intrusive 
thoughts on a daily basis, being uncomfortable in crowds, 
feelings of anxiety, significant emotional blunting, and 
difficulty controlling his anger.  He avoided watching programs 
or news about the current war.  He was receiving outpatient 
treatment.  He reported one marriage and divorce many years 
prior, with a current relationship that had lasted for 22 years 
but was filled with conflict because of his temper and 
irritability.  He had been arrested twice for domestic violence.  
He had held more than 10 jobs since returning from Vietnam, most 
of them lost because of his temper, and was working odd jobs at 
present.  He was alert and oriented to time, place, and person.  
His memory, insight, affect, attention span, and speech were all 
normal.  There was no indication of depression, suicidal or 
homicidal ideation, or disorder in thought process or content.  
The examiner diagnosed PTSD, assigned a GAF of 50, and noted that 
the Veteran exhibited a moderate degree of social and 
occupational functioning.

On December 2008 VA examination, the Veteran reported difficulty 
sleeping, nightmares every night, daily flashbacks and intrusive 
thoughts, exaggerated startle response, poor socialization, trust 
issues, anger problems, irritability, and relationship problems 
including a domestic violence charge at the beginning of the 
year.  He was attending individual counseling for his PTSD, as 
well as taking medication; a previous trial of group therapy was 
unsuccessful.  He had no real hobbies and, while he had friends, 
he did not have regular contact with them.  He reported mild 
problems with motivation to perform his activities of daily 
living.  He was employed as a hunting guide for three months out 
of the year and did odd jobs the rest of the time.  On mental 
status evaluation, he was alert and oriented with linear thought 
processes, but was anxious and had difficulty providing specific 
information.  He denied auditory or visual hallucinations, 
suicidal or homicidal ideation, and current abuse of alcohol and 
cocaine.  The examiner noted that the Veteran reported moderate 
occupational impairment and moderate to severe social impairment 
as a result of PTSD symptoms.  The examiner also assigned a GAF 
of 50.  

During the October 2010 Travel Board hearing, the Veteran 
testified that he was not employed.  He last worked for a friend 
of his as a clerk at a store three weeks earlier.  Working in the 
store was difficult for him because he could not handle being 
around people, got into scuffles with the customers, and had run 
people out of the store.  He also was no longer working as a 
hunting guide because his boss "got on his nerves" so he 
decided to quit rather than "shoot the man."  He had also 
worked for a time at a cemetery, which was good because he could 
work alone, but he had to stop because of health.  He reported 
other difficulties dealing with people, said he had no social 
life, and stated that he had not talked to the woman he was 
living with for about six years.

Based on the evidence detailed above, the Board finds that the 
Veteran's disability picture is most congruent with the criteria 
for a 70 percent disability rating for PTSD.  Specifically, the 
Veteran exhibits deficiencies in most areas, particularly work, 
family relations, thinking and mood, as well as impaired impulse 
control, domestic violence, irritability, occasional neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances such as being around strangers, and the 
inability to establish and maintain effective relationships.  

Throughout the appeals period, the Veteran's primary occupation 
was as a hunting guide, working only three months out of the 
year; he lost this job, like many of the ones before it, because 
of his temper and difficulty dealing with other people.  While he 
was able to maintain at least one friendship, his efforts to help 
his friend were obviously undermined by his inability to deal 
with the customers.  The charges of domestic violence and the 
Veteran's statements that he has not spoken to his significant 
other in quite some time also indicate difficulty maintaining 
relationships.  All of these symptoms more nearly approximate 
those of a 70 percent disability rating.

Entitlement to a still higher (100 percent) disability rating is 
not shown, as the Veteran does not exhibit any of the symptoms 
described in the rating criteria.  He does not suffer from gross 
impairment in thought processes, delusions, hallucinations, 
grossly inappropriate behaviour, disorientation, extreme memory 
loss, or inability to perform activities of daily living.  While 
the Veteran did describe having problems interacting with 
customers of the store where he was working and feeling the need 
to quit his job as a hunting guide before he became violent, 
these actions do not demonstrate a persistent danger of hurting 
himself or others, such as would warrant a 100 percent disability 
rating.

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, namely deficiencies in the 
area of work, family relations, thinking, and mood, impaired 
impulse control, difficulty adapting to stressful circumstances, 
and the inability to maintain effective relationships.  The 
criteria also provide for higher ratings for more severe 
symptoms.  As the disability pictures are contemplated by the 
Rating Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

With regard to the heart issue, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed with regard to the heart issue.

With regard to the PTSD issue, substantially compliant notice was 
sent in September 2006 and December 2008 letters and the claim 
was readjudicated in an August 2009 statement of the case.  
Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate 
psychiatric examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

 
ORDER

The appeal concerning the issue of entitlement to service 
connection for chronic headaches is dismissed.

Service connection for a heart disorder is granted, subject to 
the laws and provisions governing the award of monetary benefits.

A disability rating of 70 percent for PTSD, and no higher, is 
granted, subject to the laws and provisions governing the award 
of monetary benefits.


REMAND

As above, during the October 2010 Board hearing the Veteran 
testified that he had been unemployed for the past three weeks 
and had sporadic seasonal and part-time employment prior to this.  
A claim for TDIU is not a freestanding claim.  Rather, it is a 
claim for an increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably raised by 
the record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts entitlement 
to a TDIU during the appeal of the initial evaluation assigned, 
such as in the present case, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Therefore, the Board finds that the 
Veteran has raised the issue of entitlement to a TDIU as part of 
his claim for a higher initial rating for the service-connected 
PTSD.  Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one claim.  
See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider 
whether referral for an extraschedular evaluation is necessary.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should also be provided on remand.

Accordingly, the case is REMANDED for the following action:

The RO should provide appropriate 
notice for the TDIU claim and 
thereafter issue a rating decision 
specifically regarding the issue of 
entitlement to a TDIU.  The RO should 
also advise the Veteran of the need to 
timely file a notice of disagreement if 
he desires appellate review of this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


